[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Wesley v. Cuyahoga Cty. Court of Common Pleas, Slip Opinion No. 2021-Ohio-3489.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-3489
 [THE STATE EX REL.] WESLEY, APPELLANT, v. CUYAHOGA COUNTY COURT
                             OF COMMON PLEAS, APPELLEE.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Wesley v. Cuyahoga Cty. Court of Common Pleas,
                          Slip Opinion No. 2021-Ohio-3489.]
Mandamus—Writ of mandamus sought to compel common pleas court to rule on
        appellant’s motion to reinstate bail and set bail terms—A petition for a writ
        of habeas corpus is the proper cause of action to challenge the denial of
        bail—The remedy appellant seeks does not lie in mandamus—Court of
        appeals’ dismissal of mandamus action affirmed.
      (No. 2020-1418—Submitted July 13, 2021—Decided October 5, 2021.)
   APPEAL from the Court of Appeals for Cuyahoga County, No. 109930, 2020-
                                         Ohio-4921.
                                    ________________
        Per Curiam.
                             SUPREME COURT OF OHIO




       {¶ 1} In this direct appeal, appellant, Nelson Roy Wesley, seeks a writ of
mandamus to compel appellee, the Cuyahoga County Court of Common Pleas, to
rule on Wesley’s motion to reinstate bail and to set bail terms. The Eighth District
Court of Appeals denied the writ. We affirm.
                                   Background
       {¶ 2} Wesley is being held in the Cuyahoga County jail, where he awaits
trial on criminal charges in two cases. He was indicted in the first case in May 2018
on one count of failure to comply (charged as a third-degree felony, R.C.
2921.331(B)) and one count of criminal damaging or endangering (charged as a
first-degree misdemeanor, R.C. 2909.06(A)(1)). If Wesley is convicted of both
charges, his maximum sentence for failure to comply is 36 months,
R.C. 2929.14(A)(3)(b), and his maximum sentence for criminal damaging or
endangering is 180 days, R.C. 2929.24(A)(1). Under R.C. 2929.41(A), he would
likely serve any sentence for the first-degree misdemeanor concurrently with any
sentence for the third-degree felony, so the maximum prison term that Wesley could
receive in the first criminal case is likely 36 months. The trial court set bail at
$5,000. Wesley posted 10 percent of that amount and was released.
       {¶ 3} Wesley appeared at several pretrial hearings over the next few
months, but in August 2018, he failed to appear at a pretrial hearing because he was
incarcerated at the Lorain Correctional Institution for a postrelease-control
violation. The trial court eventually reinstated Wesley’s bail.
       {¶ 4} Wesley appeared at additional pretrial hearings, but he then failed to
appear at another pretrial hearing in October 2018, this time because he had been
arrested and was being held in the Cleveland Heights city jail. That arrest led to
Wesley’s second criminal case, in which he was indicted on seven counts, including
charges of attempted murder and felonious assault, both with firearm specifications.
In Wesley’s second criminal case, the trial court set bail in the amount of $100,000.




                                         2
                                January Term, 2021




       {¶ 5} Meanwhile, the trial court revoked Wesley’s bail in the first case
based on his failure to appear at the October 2018 pretrial hearing. In August 2019,
Wesley filed a motion to reinstate the original $5,000 bail amount in that case. The
state opposed the motion, arguing that the seriousness of the charges in Wesley’s
second case militated against reinstating the bail in his first case. The trial court
denied Wesley’s motion.
       {¶ 6} Wesley filed two more motions to have his bail reinstated, one in
February 2020 and another in June 2020. The trial court had not ruled on those
motions by September 2020, so Wesley filed a complaint for a writ of mandamus
in the Eighth District Court of Appeals asking that court to issue an order
compelling the trial court to rule on his motions and to set bail conditions that would
allow for his pretrial release in his first case. The court of appeals sua sponte
granted an alternative writ requiring the trial court to show cause why a writ of
mandamus should not issue to compel a ruling on the pending motions.
       {¶ 7} But the court of appeals sua sponte dismissed Wesley’s claim to the
extent that it sought to compel the trial court to set conditions allowing for pretrial
release, finding that “[m]andamus may not be used to control judicial discretion.”
2020-Ohio-4921, ¶ 10.      Wesley asked the court of appeals to reconsider the
dismissal, arguing that he was seeking to compel the trial court to fulfill its legal
duty to make him bailable, not to control what bail terms the trial court could set.
The court of appeals rejected Wesley’s request for reconsideration and held that
under the circumstances of Wesley’s case, the trial court has discretion to revoke
bail and that that discretion may not be controlled through a writ of mandamus. Id.
at ¶ 16-18. The court also held that Wesley’s claim for relief “lies in habeas corpus,
not mandamus.” Id. at ¶ 20.
       {¶ 8} In response to the court of appeals’ show-cause order, the trial court
filed evidence showing that it had recently denied Wesley’s motions. The court of
appeals therefore denied Wesley’s remaining claim as moot. Id. at ¶ 12.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 9} Wesley appealed to this court as of right. In his appeal, Wesley
focuses on his claim that the trial court must set conditions allowing for pretrial
release in his first criminal case; he does not challenge the court of appeals’
conclusion that the remainder of his claim became moot once the trial court ruled
on his pending motions.
                                      Analysis
       {¶ 10} The court of appeals gave two reasons for denying Wesley’s request
for a writ of mandamus. The first reason is that the claim for pretrial bail conditions
fails because a writ of mandamus may not issue to control a trial court’s discretion.
Second, the court of appeals held that the remedy Wesley seeks is not available via
a writ of mandamus but instead is available only through a writ of habeas corpus.
       {¶ 11} This second reason is dispositive of this appeal, and thus there is no
reason for us to address any other issue. Wesley contends that he is being detained
unlawfully. A petition for a writ of habeas corpus is the proper cause of action for
a person seeking to challenge the unlawful restraint of his liberty due to excessive
bail or the complete denial of bail. See Chari v. Vore, 91 Ohio St.3d 323, 325, 744
N.E.2d 763 (2001); State ex rel. Pirman v. Money, 69 Ohio St.3d 591, 594, 635
N.E.2d 26 (1994); State v. Bevacqua, 147 Ohio St. 20, 67 N.E.2d 786 (1946),
syllabus; see also R.C. 2725.01. In arguing for a contrary result, Wesley points to
State ex rel. Sylvester v. Neal, 140 Ohio St.3d 47, 2014-Ohio-2926, 14 N.E.3d 1024,
a case in which we granted a writ of mandamus to require a trial court to allow a
defendant’s bail to be satisfied by surety, id. at ¶ 49. But Sylvester does not help
Wesley, because the relators in that case were sureties, not defendants seeking
release from jail. See id. at ¶ 1-8. To challenge the denial of bail, Wesley must file
a petition for a writ of habeas corpus.
                                     Conclusion
       {¶ 12} The proper respondent in a habeas action is the person who has legal
custody of the individual, State ex rel. Sherrills v. State, 91 Ohio St.3d 133, 742




                                          4
                               January Term, 2021




N.E.2d 651 (2001), citing R.C. 2725.04(B), and Wesley filed this action against the
Cuyahoga County Court of Common Pleas. Because Wesley’s claim does not lie
in mandamus, we affirm the court of appeals’ judgment.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
       BRUNNER, J., concurs in judgment only.
                              _________________
       Nelson Roy Wesley, pro se.
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and James
E. Moss, Assistant Prosecuting Attorney, for respondent.
                              _________________




                                        5